DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11, dependent on claims 1, 6, and 8, recites “the protruding portions are integrated”.  There is insufficient antecedent basis for “the protruding portions”.  Antecedent basis is set forth in claim 10.  It is assumed claim 11 is dependent on claim 10.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“light distribution element configured to collect light emitted by the light source” and “sensing element for receiving light color” in claims 1, 13, and 15; and
“connecting member” in claims 3 and 17; and
“a wireless transmission unit configured to transmit color information acquired by the color picking device to the target lighting device” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yokozawa et al. (US 2015/0109646), hereinafter “Yokozawa”, and further in view of Tsao (US 2009/0279092).
Regarding claim 1, Yokozawa teaches a color picking device, configured to acquire a color of a target object (abstract, Figs. 4-7), comprising:
a substrate (Fig. 7, ref 31, paragraph [0068]);
a light emitting module (ref 37, paragraph [0084]) configured to emit light toward the target object (Fig. 5, ref CP, paragraph [0079]), wherein the light emitting module comprises a light source (ref 37, paragraph [0084]), and the light source is located on the substrate (as shown Fig. 7, paragraph [0084]); and
a color receiving module disposed on the substrate (ref 34, paragraph [0084]), wherein the color receiving module is configured to receive light reflected by the target object and 
Yokozawa is silent regarding the light emitting module emitting white light, and a light distribution element configured to collect light emitted by the light source, and the lens assembly comprises a first convex lens, an aperture, a concave lens and a second convex lens coaxially arranged from top to bottom along a top of the first housing.
However, Tsao teaches a color sensor (abstract, Figs. 1- 5), including the light emitting module (ref 11) emitting white light (paragraph [0019]), and a light distribution element configured to collect light emitted by the light source (ref 12, paragraph [0019]), and the lens assembly comprises a first convex lens (ref 2221, paragraph [0022]), an aperture (ref 223, paragraph [0022]), a concave lens (ref 2242, paragraph [0022]) and a second convex lens (ref 2241, paragraph [0022]) coaxially arranged from top to bottom along a top of the first housing (as shown in Figs. 2, 3, it is noted that the claim does not require the lenses to be in any order in relation to the sensor but merely requires coaxially arranged from top to bottom.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Yokozawa with the teaching of Tsao by including the light emitting module emitting white light, and a light distribution element configured to collect light emitted by the light source, and the lens assembly comprises a first convex lens, an aperture, a concave lens and a second convex lens coaxially arranged 
Regarding claim 2, Yokozawa teaches wherein the light emitting module and the color receiving module are integrated or assembled (as shown in Fig. 7).
Regarding claim 3, Yokozawa teaches wherein the light emitting module further comprises a connecting member extending from the light distribution element, and the connecting member is connected to the color receiving module (Fig. 7, ref 31 connects the light source to the receiver).
Regarding claim 5, Yokozawa is silent regarding wherein the light distribution element is a reflective cup or a reflector.
However, Tsao teaches a color sensor (abstract, Figs. 1- 5), wherein the light distribution element is a reflective cup or a reflector (ref 12, paragraph [0019]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Yokozawa with the teaching of Tsao by including wherein the light distribution element is a reflective cup or a reflector in order to uniformly illuminate the target surface.
Regarding claim 7, Yokozawa is silent regarding wherein the lens assembly further comprises a third convex lens disposed above or below the second convex lens and the third convex lens is coaxial with the second convex lens.
However, Tsao teaches a color sensor (abstract, Figs. 1- 5), wherein the lens assembly further comprises a third convex lens disposed above or below the second convex lens and the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Yokozawa with the teaching of Tsao by including wherein the lens assembly further comprises a third convex lens disposed above or below the second convex lens and the third convex lens is coaxial with the second convex lens in order to focus the light on the sensor.
Regarding claim 12, Yokozawa teaches wherein the sensing element is a color sensor or a spectrum detector (paragraph [0177]).
Regarding claim 13, Yokozawa teaches a color picking remote controller, configured to control a color of light emitted by a target lighting device, comprising a housing and a remote control terminal main control board disposed in the housing, wherein the remote control terminal main control board is provided with a color picking device that is configured to acquire a color of a target object, and the color picking device comprises (abstract, Figs. 4-7), comprising:
a substrate (Fig. 7, ref 31, paragraph [0068]);
a light emitting module (ref 37, paragraph [0084]) configured to emit light toward the target object (Fig. 5, ref CP, paragraph [0079]), wherein the light emitting module comprises a light source (ref 37, paragraph [0084]), and the light source is located on the substrate (as shown Fig. 7, paragraph [0084]); and
a color receiving module disposed on the substrate (ref 34, paragraph [0084]), wherein the color receiving module is configured to receive light reflected by the target object and 
Yokozawa is silent regarding the light emitting module emitting white light, and a light distribution element configured to collect light emitted by the light source, and the lens assembly comprises a first convex lens, an aperture, a concave lens and a second convex lens coaxially arranged from top to bottom along a top of the first housing.
However, Tsao teaches a color sensor (abstract, Figs. 1- 5), including the light emitting module (ref 11) emitting white light (paragraph [0019]), and a light distribution element configured to collect light emitted by the light source (ref 12, paragraph [0019]), and the lens assembly comprises a first convex lens (ref 2221, paragraph [0022]), an aperture (ref 223, paragraph [0022]), a concave lens (ref 2242, paragraph [0022]) and a second convex lens (ref 2241, paragraph [0022]) coaxially arranged from top to bottom along a top of the first housing (as shown in Figs. 2, 3, it is noted that the claim does not require the lenses to be in any order in relation to the sensor but merely requires coaxially arranged from top to bottom.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Yokozawa with the teaching of Tsao by including the light emitting module emitting white light, and a light distribution element configured to collect light emitted by the light source, and the lens assembly comprises a first convex lens, an aperture, a concave lens and a second convex lens coaxially arranged 
Regarding claim 14, Yokozawa teaches wherein the remote control terminal main control board is further provided with a wireless transmission unit configured to transmit color information acquired by the color picking device to the target lighting device, and the housing is provided with a color picking switch for turning on and off the color picking device and the wireless transmission unit (paragraph [0165]).
Regarding claim 15, Yokozawa teaches a method of manufacturing a color picking device for acquiring a color of a target object (abstract, Figs. 4-7), comprising:
providing a substrate (Fig. 7, ref 31, paragraph [0068]);
configuring a light emitting module (ref 37, paragraph [0084]) to emit light toward the target object (Fig. 5, ref CP, paragraph [0079]), wherein the light emitting module comprises a light source (ref 37, paragraph [0084]), and the light source is located on the substrate (as shown Fig. 7, paragraph [0084]); and
disposing a color receiving module on the substrate (ref 34, paragraph [0084]), wherein the color receiving module is configured to receive light reflected by the target object and having the color of the target object after the target object is illuminated by the light (paragraph [0140]), and wherein the color receiving module comprises a first housing (ref 34), a lens assembly (ref 36) disposed in the first housing for light distribution and a sensing element (ref 35) for receiving light color (paragraph [0177]), the sensing element is located on the substrate (paragraph [0069]).
Yokozawa is silent regarding the light emitting module emitting white light, and a light distribution element configured to collect light emitted by the light source, and the lens assembly comprises a first convex lens, an aperture, a concave lens and a second convex lens coaxially arranged from top to bottom along a top of the first housing.
However, Tsao teaches a color sensor (abstract, Figs. 1- 5), including the light emitting module (ref 11) emitting white light (paragraph [0019]), and a light distribution element configured to collect light emitted by the light source (ref 12, paragraph [0019]), and the lens assembly comprises a first convex lens (ref 2221, paragraph [0022]), an aperture (ref 223, paragraph [0022]), a concave lens (ref 2242, paragraph [0022]) and a second convex lens (ref 2241, paragraph [0022]) coaxially arranged from top to bottom along a top of the first housing (as shown in Figs. 2, 3, it is noted that the claim does not require the lenses to be in any order in relation to the sensor but merely requires coaxially arranged from top to bottom.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Yokozawa with the teaching of Tsao by including the light emitting module emitting white light, and a light distribution element configured to collect light emitted by the light source, and the lens assembly comprises a first convex lens, an aperture, a concave lens and a second convex lens coaxially arranged from top to bottom along a top of the first housing in order to uniformly illuminate the target surface and focus the light on the sensor.
Regarding claim 16
Regarding claim 17, Yokozawa teaches wherein the light emitting module further comprises a connecting member extending from the light distribution element, and the connecting member is connected to the color receiving module (Fig. 7, ref 31 connects the light source to the receiver).
Regarding claim 18, Yokozawa is silent regarding wherein the light distribution element is a reflective cup or a reflector.
However, Tsao teaches a color sensor (abstract, Figs. 1- 5), wherein the light distribution element is a reflective cup or a reflector (ref 12, paragraph [0019]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Yokozawa with the teaching of Tsao by including wherein the light distribution element is a reflective cup or a reflector in order to uniformly illuminate the target surface.
Claim 6, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yokozawa and Taso as applied to claim 1 above, and further in view of Matsumoto et al (US 2013/0242361), hereinafter “Matsumoto”.
Regarding claim 6, Yokozawa is silent regarding wherein the color receiving module further comprises a second housing detachably coupled to the first housing, and the first convex lens, the aperture, the concave lens and the second convex lens are arranged in the second housing and downward from the top of the second housing.
However, Matsumoto teaches a color sensor device (abstract, Figs. 23-25) including wherein the color receiving module (Fig. 8) further comprises a second housing detachably coupled to the first housing, and the first convex lens, the aperture, the concave lens and the 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Yokozawa with the teaching of Matsumoto by including wherein the color receiving module further comprises a second housing detachably coupled to the first housing, and the first convex lens, the aperture, the concave lens and the second convex lens are arranged in the second housing and downward from the top of the second housing as both are directed towards the same device, with Matsumoto teaching details of the lens, one would detach the lens unit for modular replacement of parts.
Regarding claim 8, Yokozawa is silent regarding wherein the first housing comprises a mounting portion connected to the substrate and a second connecting portion connected to the mounting portion, wherein the second connecting portion is provided with an internal screw thread, the second housing is provided with an external screw thread, and the second housing is screwed to the second connecting portion.
However, Matsumoto teaches a color sensor device (abstract, Figs. 23-25) including wherein the first housing comprises a mounting portion connected to the substrate and a second connecting portion connected to the mounting portion, wherein the second connecting portion is provided with an internal screw thread, the second housing is provided with an 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Yokozawa with the teaching of Matsumoto by including wherein the first housing comprises a mounting portion connected to the substrate and a second connecting portion connected to the mounting portion, wherein the second connecting portion is provided with an internal screw thread, the second housing is provided with an external screw thread, and the second housing is screwed to the second connecting portion as both are directed towards the same device, with Matsumoto teaching details of the lens, one would detach the lens unit for modular replacement of parts.
Regarding claim 9, Yokozawa is silent regarding wherein the mounting portion is screwed or snap-fitted or riveted or soldered to the substrate.
However, Matsumoto teaches a color sensor device (abstract, Figs. 23-25) including wherein the mounting portion is screwed or snap-fitted or riveted or soldered to the substrate (paragraph [0079]-[0081], “lens holder 43 has screw holes, which are not illustrated, into which the guide rails 42 a and 42 b are inserted on both ends. Screw portions formed of a thread or a groove in the screw holes engage with the screw portions of the guide rails 42 a and 42 b”.  As the lens holder is screwed in, it is detachably coupled.).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Yokozawa with the teaching of Matsumoto by including wherein the mounting portion is screwed or snap-fitted or riveted or soldered to the substrate as both are directed towards the same device, with Matsumoto teaching details of the lens, one would detach the lens unit for modular replacement of parts.
Regarding claim 10, Yokozawa is silent regarding wherein two sides of the mounting portion are provided with protruding portions in a direction perpendicular to a center line of the lens assembly, wherein the protruding portions are provided with screw holes, the first housing and the substrate are connected by screws passing through the screw holes of the protruding portions.
However, Matsumoto teaches a color sensor device (abstract, Figs. 23-25) including wherein two sides of the mounting portion are provided with protruding portions in a direction perpendicular to a center line of the lens assembly, wherein the protruding portions are provided with screw holes, the first housing and the substrate are connected by screws passing through the screw holes of the protruding portions (paragraph [0079]-[0081], “lens holder 43 has screw holes, which are not illustrated, into which the guide rails 42 a and 42 b are inserted on both ends. Screw portions formed of a thread or a groove in the screw holes engage with the screw portions of the guide rails 42 a and 42 b”.  As the lens holder is screwed in, it is detachably coupled.).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Yokozawa with the teaching of Matsumoto by including wherein two sides of the mounting portion are provided with 
Regarding claim 11, Yokozawa is silent regarding wherein the mounting portion, the second connecting portion and the protruding portions are integrated.
However, Matsumoto teaches a color sensor device (abstract, Figs. 23-25) including wherein the mounting portion, the second connecting portion and the protruding portions are integrated (paragraph [0079]-[0081], “lens holder 43 has screw holes, which are not illustrated, into which the guide rails 42 a and 42 b are inserted on both ends. Screw portions formed of a thread or a groove in the screw holes engage with the screw portions of the guide rails 42 a and 42 b”.  As the lens holder is screwed in, it is detachably coupled.).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Yokozawa with the teaching of Matsumoto by including wherein the mounting portion, the second connecting portion and the protruding portions are integrated as both are directed towards the same device, with Matsumoto teaching details of the lens, one would detach the lens unit for modular replacement of parts.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a color picking device, the device comprising, among other essential elements, wherein the connecting member comprises two opposite first connecting portions, and the two first connecting portions are sleeved on the color receiving module, in combination with the rest of the limitations of claims 1, 3, and the above claim.
While sleeves are known to attach two devices together, modifying Yokozawa to include the claimed limitations would not be obvious, as Yokozawa teaches integrated light sources, attached to the substrate and one would attach the light distribution element to the sources, not to the receiver.   See, for example, Matsuo (US 20070206391 A1), Fig. 1 or Ehbets (US 20030169421 A1) Fig. 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Walowit et al (US 6147761) and Shannon et al. (US 2006/0215162), Reinke et al (US 2013/0037720), Hubble et al. (US 7259853), Yamauchi (US 7408644), Clark et al. (US 9007586)  each teach a color sensor with a reflecting element in the light emitter.
Keane et al (US 5754283) teaches a detachable color sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282.  The examiner can normally be reached on Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877